Allen App. No. 1-01-52. On review of order certifying a conflict. The parties are to brief the issue stated in the court of appeals’ Journal Entry dated July 27, 2001, at page 2:
“Is a plea agreement breached when the Ohio Adult Parole Authority (’APA’) classifies an offender, for purposes of its discretionary parole guidelines, according to the nature of the offense rather than the lesser offense to which the plea is entered when the plea agreement has been fully performed by the prosecutor and the sentencing court, and the APA’s classification will not result in the offender being incarcerated beyond the maximum sentence under the plea agreement?”
Cook, J.,
would accept jurisdiction but would address the certified question modified as follows:
“Is a plea^agreement breached Does an action lie for breach of contract when the Ohio Adult Parole Authority (‘APA’) classifies an offender, for purposes of its discretionary parole guidelines, according to the [true] nature of [his] offense rather than the lesser offense [pleaded to]? when the agreement has been folly-performed by the prosecutor and the-sentencing cour-L-and the APA’s [actions] will not result in the -offender being incarcerated beyond the maximum sentence under the ploa agreement?”
Douglas, J., dissents.
Sua sponte, cause consolidated with 01-1253 and 01-1266, Layne v. Ohio Adult Parole Auth., Marion App. No. 9-01-06.
Douglas, J., dissents.
The conflict case is Randolph v. Ohio Adult Parole Auth. (Jan. 21, 2000), Miami App. No. 99CA17, unreported, 2000 WL 43712.